AGREEMENT


This Agreement (the “Agreement”) is dated July 12, 2011 and is made by and
between GLOBAL INVESTOR SERVICES INC., a Nevada corporation (the “Company”), on
one hand, and WEALTH ENGINEERING, LLC, a New Jersey limited liability company
(“Wealth LLC”), WEALTH ENGINEERING AND DEVELOPMENT INCORPORATED, a New Jersey
corporation (“Wealth Inc”), ANNETTE RAYNOR (“Raynor”) and MARIO ROMANO (“Romano”
and together with Wealth LLC, Wealth Inc and Raynor, the  “Consultant”), on the
other hand.  The Company and the Consultant are collectively referred to as the
“Parties”.
 
WHEREAS, on December 30, 2008, the Company and Wealth Inc entered into that
certain Business Development Agreement (the “December 2008 Agreement”);
 
WHEREAS, on January 14, 2010, the Company and Wealth Inc entered into that
certain Agreement relating to Questrade, Inc. (the “January 2010 Agreement”);
 
WHEREAS, on July 27, 2010, Investment Tools and Training, LLC, a wholly-owned
subsidiary of the Company, and Wealth LLC entered into that certain Marketing
Fund Agreement (the “July 2010 Agreement”);
 
WHEREAS, on August 17, 2010, the Company and Wealth Inc entered into that
certain Agreement and the Addendum to the Agreement relating to Questrade, Inc.
(the “August 2010 Agreement”);
 
WHEREAS, on September 10, 2010, the Company and Wealth LLC entered into that
certain Agreement (the “September 2010 Agreement”);
 
WHEREAS, on January 1, 2011, the Company and Wealth LLC entered into that
certain General Business Services Agreement (the “January 2011 Agreement”);
 
WHEREAS, on March 1, 2011, the Company and Wealth LLC entered into that certain
Addendum to the January 2011 Agreement (the “March 2011 Addendum”);
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on March 8, 2011, the Company and Wealth LLC entered into that certain
Addendum to the July 2010 Agreement (the “March 2011 Marketing Addendum” and
collectively with the December 2008 Agreement, the January 2010 Agreement, the
July 2010 Agreement, the August 2010 Agreement, the September 2010 Agreement,
the January 2011 Agreement and the March 2011 Addendum, the “Wealth
Agreements”);
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Consultant as
follows:
 
1. The Wealth Agreements and all other arrangement or agreement between the
Consultant and its affiliates and the Company (the “Wealth Obligations”) are
hereby terminated and the Parties are not bound by any provision contained
therein.  The Wealth Agreements and the Wealth Obligations are hereby considered
null and void and, except as set forth herein, the Company is no longer indebted
to the Consultant for any amounts owed nor does it have any further obligations
to the Consultant.  For avoidance of doubt, all amounts owed under the July 2010
Agreement, the March 2011 Marketing Addendum and all other Wealth Agreements are
hereby forgiven and considered paid in full.
 
2. In Consideration for providing the release and other items set forth in
Section 3 of this Agreement, the Company hereby agrees as follows:
 
a.  
Make a payment of ONE HUNDRED AND FIFTY THOUSDAND DOLLARS ($150,000) by wire
transfer to the Consultant on or before July 22, 2011.

 
b.  
Deliver SEVENTEEN MILLION FIVE HUNDRED THOUSAND (17,500,000) shares of common
stock of the Company, $0.001 par value per share (the “Shares”), to the
Consultant within fifteen (15) business days of signing this Agreement, which
Shares shall contain a standard restrictive legend as required under the
Securities Act of 1933, as amended.

 
 
2

--------------------------------------------------------------------------------

 
 
c.  
The Company will pay Consultant within FIFTEEN (15) business days of the end of
every month TWENTY PERCENT (20%) of monthly net revenue (as defined below)
derived by the Company under that certain Software License and Joint Marketing
Agreement between the Company and Questrade, Inc. dated December 24, 2009 (the
“Questrade Agreement”).  Monthly Net Revenue is defined as net revenue, after
adjusting for all returns and refunds, for each month as a result of the
Questrade Agreement.  The Company further agrees to keep the Consultant informed
regarding any proposed material change to the Questrade Agreement and will give
the Consultant the opportunity to advise the Company regarding any proposed
material change to the Questrade Agreement but the ultimate decision regarding
any change to the Questrade Agreement will be solely that of the Company.

 
d.  
The Company will pay the Consultant a bonus in the event that the Consultant
introduces the Company to an investor (the “Investor Contact”) that provides the
Company with financing.   At least five (5) business days prior to the
introduction of the Investor Contact to the Company, the Consultant shall
provide email notice to the Company providing the name of the Investor
Contact.  The Company will have five (5) business days to advise Consultant that
Company does not want to meet with the Investor Contact or that the Investor
Contact has been previously introduced to the Company and as a result the
Investor Contact is not an Investor Contact of the Consultant.

 
e.  
The Company will pay the Consultant a bonus in the event that the Consultant
introduces the Company to white label sales prospect (the “Sales Contact”) that
the Company enters an agreement with.  At least five (5) business days prior to
the introduction of the Sales Contact to the Company, the Consultant shall
provide email notice to the Company providing the name of the Sales
Contact.  The Company will have five (5) business days to advise Sales
Consultant that Company does not want to meet with the Sales Contact or that the
Contact has been previously introduced to the Company and as a result the Sales
Contact is not a Sales Contact of the Consultant.  The Consultant, if requested
by the Company, shall be required to provide the Company with written evidence
illustrating that the Consultant has had substantial correspondence and contact
with the Sales Contact prior to the date of this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
3. In consideration for compensation set forth above under Section 2 paid or
delivered by the Company to the Consultant and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Consultant, on its own behalf and on behalf of any entities which are controlled
by the Consultant, agree as follows:
 
a.  
To release and discharge the Company and its subsidiaries and their respective
officers, directors, agents, counsel and employees and their respective heirs,
executors, administrators, successors and assigns from any and all actions,
causes of action, suits, debts, sums of money, accounts, reckonings, notes,
bonds, warrants, bills, specialties, covenants, contracts, controversies,
agreements, liabilities, obligations, undertakings, promises, damages, claims
and demands whatsoever, in law, admiralty or equity which against them or any of
them Consultant, the entities controlled by the Consultant and its affiliates,
executors, administrators, successors and assigns ever had, now have or may in
the future can, shall or may have against the Company or any affiliate of them,
for, upon or by reason or any matter, cause or thing whatsoever from the
beginning of the world to the date of this release.

 
 
4

--------------------------------------------------------------------------------

 
 
b.  
Consultant agrees to assist the Company in any and all reasonable ways
including, (i) assisting the Company with locating information and property
about which Consultant may have knowledge, (ii) responding to questions relating
to the Company when requested to do so by the Company in writing, (iii)
cooperating with the Company in the preparation or defense of any lawsuits or
claims relating to work performed by Consultant or with which Consultant had
knowledge; (iv) communicating about the Company in a positive manner when
requested to do so by the Company in writing; (v) remaining available to the
Company upon reasonable notice.

 
c.  
Consultant agrees that all records, products, documents and all Confidential
Information (as defined below) purchased, possessed or created by any employee
or contractor of the Company, including Consultant, during employment or during
the performance of services for the Company are owned by and shall be controlled
by the Company.  Consultant may not download or copy any information, documents
or other property of the Company without specific approval from the Company’s
Chief Executive Officer; such approval must be obtained in writing for each such
item.

 
d.  
Consultant has become familiar with the employees and personnel associated with
the Company.  Consultant hereby agrees that Consultant shall not, either as an
individual on his own account, or as a partner or joint venturer, or as an
employee, agent, or under the authority of any person or business entity,
investor, or as an officer, director or stockholder or an employer, without the
Company Chief Executive Officer’s prior written consent, directly or indirectly,
influence or attempt to influence any employee of the Company to terminate his
or her relationship with the Company for two (2) years from the effective date
of this Agreement.  The Consultant shall not, either as an individual on its own
account, or as a partner or joint venturer, or as an employee, agent, or under
the authority of any person or business entity, investor, or as an officer,
director or stockholder or an employer, without the Company Chief Executive
Officer’s prior written consent, directly or indirectly, attempt to contact any
employee, consultant, joint venture partner or other business associate or
partner of the Company.  Further , the Consultant shall not, for a period of one
(1) year from the date of this Agreement, either as an individual on its own
account, or as a partner or joint venturer, or as an employee, agent, or under
the authority of any person or business entity, investor, or as an officer,
director or stockholder or an employer, without the Company Chief Executive
Officer’s prior written consent, directly or indirectly, attempt to contact any
investor or shareholder of the Company.  This section shall not prohibit any
personal contact regarding personal matters.

 
 
5

--------------------------------------------------------------------------------

 
 
e.  
Consultant agrees that, Consultant shall protect and shall not disclose the
Company’s Confidential Information.  For the purposes of this Agreement,
“Confidential Information” shall mean information possessed by the Consultant
relating to the Company’s business, personnel, operations, finances, billing,
shareholder (including, but not limited to, NOBO lists, names and contact
information of note holders and names and contact information of parties have
exercised and/or converted derivative securities) and clients.  Confidential
Information shall be deemed to include, but not be limited to, information
relating to disclosures, processes, systems, techniques, government filings,
materials, devices, costs, fees, payroll, finances, compensation structures,
business plans, marketing plans, client or potential client information, trade
secrets, business operations, human resources issues, legal claims, matters
discussed at management meetings or matters discussed with the Company Chief
Executive Officer, or other office matters, and other information that the
Company has expressly described to Consultant as confidential.  Information or
collections of information shall be considered included in the definition of
Confidential Information if not known by the trade generally.  Confidential
Information shall include information, whether verbal or written, that was
disclosed to Consultant whether intentionally or inadvertently, at any
time.  The obligations of Consultant hereunder shall continue in effect
indefinitely.

 
f.  
Consultant has become familiar with all operations and business of the
Company.  As an inducement to enter into this Agreement, Consultant hereby
agrees that Consultant shall not, either as an individual, as an entity or on
his or her own account, as applicable, or as a partner or joint venturer, or as
an employee, agent, or under the authority of any person or business entity,
investor, or as an officer, director or stockholder or an employer, without the
Company Chief Executive Officer’s prior written consent, work in any Business
(as defined below) that competes directly or indirectly with the Company that is
presently conducted by the Company or being contemplated by the Company during
the two (2) year period following the date of this Agreement.  Business is
defined as any business engaged in the online marketing of certain investor
products and services that provide financial and education information to entry
level investors, active investors in the online brokerage sector and high-end
users of financial information, services and financial news; provided, however,
the definition of Business does not include a platform in development by
Consultant presently titled “FINANCIAL U” that is geared toward the financial
education of young adults attending high school, college or other secondary
learning institution.  Further, Raynor shall be permitted to serve as an
employee or a consultant with any large, online brokerage firms, that is a not
in the development stage or considered a start-up, such as OptionsExpress or
Think or Swim, for the purpose of providing financial concept training.

 
g.  
Consultant further acknowledges and agrees with the Company that the particular
matters referred to in this Agreement are of such nature that in the event of a
threatened or actual violation thereof, proof of damages would be extremely
difficult.  Therefore, in the event of the breach or threatened breach by
Consultant of the covenants contained in this Agreement, Consultant agrees that
the Company shall be entitled to injunctions, both preliminary and final,
without bond or security, enjoining and restraining such breach or threatened
breach and such remedies shall be in addition to all other remedies which may be
available to the Company either at law or in equity.  The Company and Consultant
agree and acknowledge that a violation of the Agreement shall cause the Company
to suffer irreparable damages, including the potential inability of the Company
to prove specific money damages and Consultant agrees that it is estopped from
subsequently asserting in any action to enforce the provisions of the covenants
contained herein that the Company has an adequate remedy at law and therefore is
not entitled to injunctive relief.

 
 
6

--------------------------------------------------------------------------------

 
 
4. Except for Consultant’s members and investors, Consultant warrants and
represents that no other person or entity has any interest in the matters
released herein, and that it has not assigned or transferred, or purported to
assign or transfer, to any person or entity all or any portion of the matters
released herein.  Further, Consultant represents that it is an accredited
investor as such term is defined under the Securities Act of 1933, as amended.
 
5. Each party shall be responsible for their own attorneys’ fees and costs.
 
6. The Parties each agree that they will not directly or indirectly make any
negative or disparaging remarks or communications about or relating to the other
Parties hereto, their members, operations, their business, their officers, Board
members, their employees, their independent contractors or affiliates.  The
Parties specifically agrees that they will not directly or indirectly contact
the press, will not make any statements for public dissemination, and will not
respond to inquiries from the press regarding this Agreement or the other
Parties except that the Company is obligated to file a Form 8-K Current Report
with the Securities and Exchange Commission disclosing the terms of this
Agreement and attaching the Agreement as an exhibit to such filing. 
 
7. Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
 
7

--------------------------------------------------------------------------------

 
 
8. This Agreement contains the entire agreement and understanding concerning the
subject matter hereof between the parties and supersedes and replaces all prior
negotiations, proposed agreement and agreements, written or oral.  Each of the
parties hereto acknowledges that neither any of the parties hereto, nor agents
or counsel of any other party whomsoever, has made any promise, representation
or warranty whatsoever, express or implied, not contained herein concerning the
subject hereto, to induce it to execute this Agreement and acknowledges and
warrants that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein.
 
9. This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.
 
10. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.
 
11. The parties agree to waive their right to trial by jury for any dispute
arising out of this Agreement. This Agreement and the rights and obligations
hereunder shall be construed under and governed by the laws of the State of New
York and the laws of the United States of America applicable therein. The
parties hereto agree that except as otherwise provided in this Agreement, any
claim or dispute arising under or in connection with this Agreement shall be
submitted for adjudication exclusively in the United States District Court for
the Southern District of New York or, if such court, by its rules, will not
exercise jurisdiction, the state court of original jurisdiction of the State of
New York, and each of the parties hereto expressly agrees to be bound by such
selection of jurisdiction and venue for purposes of such adjudication. The
parties hereto hereby expressly waive any claim such person may now or hereafter
have that (i) such court is not a convenient forum for any such adjudication,
and (ii) the substantive laws of the State of New York or the procedural laws of
such court shall not apply to the resolution of any matter in dispute. The
parties hereto further agree and consent to the personal jurisdiction of such
court with respect to any claim or dispute arising under or in connection with
this Agreement and agree that process issued out of such court or in accordance
with the rules of practice of such court shall be properly served if served
personally, by certified mail, by overnight delivery service or other form of
substituted service, as provided under the rules of practice of such court. The
parties hereto expressly acknowledge that the choice of law, choice of forum and
other provisions set forth herein are a result of arms length negotiations
between the parties hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
12. This Agreement may be executed in facsimile counterparts, each of which,
when all parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 
GLOBAL INVESTOR SERVICES INC.
 
 
By:/s/ Dr. Joseph Louro
Name: Dr. Joseph Louro
Title:  CEO
 
 
9

--------------------------------------------------------------------------------

 


WEALTH ENGINEERING, LLC
 
 
By:/s/ Mario Romano
Name: Mario Romano
Title: CEO
 
 
WEALTH ENGINEERING AND DEVELOPMENT INCORPORATED
 
 
By:/s/ Mario Romano
Name: Mario Romano
Title: CEO
 
 
/s/ Mario Romano
Mario Romano
 
 
/s/ Annette Raynor
Annette Raynor


 
10

--------------------------------------------------------------------------------

 